                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                        No. 2:11-CR-20006

MATTHEW S. STEPHENS                                                               DEFENDANT

                                               ORDER
       The Court received a letter (Doc. 50) from Defendant Matthew S. Stephens. The letter

asks the Court to clarify his sentence.

       As an initial matter, the docket still reflects that W. Asa Hutchinson, III represents Mr.

Stephens. Local Rule 5.5 requires that parties represented by one or more attorneys must have at

least one of those attorneys sign any motions filed with the Court. If Mr. Hutchinson believes the

judgment (Doc. 17) filed in this case does not sufficiently clarify the sentence imposed on Mr.

Stephens and the Court’s recommendations regarding placement where Mr. Stephens can receive

drug treatment, and if Mr. Hutchinson believes the Court has jurisdiction to grant relief, Mr.

Hutchinson may refile this motion. If Mr. Hutchinson is no longer counsel for Mr. Stephens, he

should instead move to withdraw his representation.

       The Clerk is directed to forward the original copies of the certificates appended to Mr.

Stephens’s letter to Mr. Stephens’s attorney of record, W. Asa Hutchinson, III who may hold them

for Mr. Stephens or return them to him or another recipient as appropriate.

       IT IS SO ORDERED this 24th day of February, 2020.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE
